Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/08/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frederik et al., DE 2017203381. 
Regarding claim 1, Frederik teaches (figs. 5-6C and related text) a semiconductor system (100), comprising: a substrate (10) having a front side and a back side; a device (1/2) formed on the front side of the substrate; and a vertical spring (trench 20, formed on top/bottom of 10) etched in the substrate about the device (1/2, fig. 6B).  
Regarding claim 2, Frederik teaches a trench (20) etched in the front side of the substrate about the device (1/2), wherein a wall of the trench forms a side of the vertical spring (fig. 6B).  
Regarding claim 3, Frederik teaches the side of the vertical spring is a first side; the semiconductor system (100) includes a cavity (trench formed on the right side of 1/2) disposed in the back side of the substrate (10) opposite the device; and a wall of the cavity forms a second side of the vertical spring (fig. 6B).  
Regarding claim 4, Frederik teaches the trench is a first trench; and the semiconductor system includes a second trench etched (fig. 6B, 20 on the backside of 10) in the back side of the substrate; the side of the vertical spring is a first side; and a wall of the second trench forms a second side of the vertical spring (fig. 6B).  
Regarding claim 5, Frederik teaches the second trench is radially offset from the first trench (fig. 6B).  
Regarding claim 6, Frederik teaches the second trench encompasses the first trench (fig. 6B).  
Regarding claim 7, Frederik teaches the first trench encompasses the second trench.  
Regarding claim 9, Frederik teaches the device (1) is a microelectromechanical system (refer to the description of 1).  
Regarding claim 10, Frederik teaches (figs. 5-6C and related text) a microelectromechanical system (MEMS), comprising: a substrate (10) having a front side and a back side (top and bottom of 10); a MEMS device (1/2) formed on the front side of the substrate; and a trench (20) etched in the front side of the substrate about the MEMS device (1/2), a wall of the trench forming a side of a vertical spring (fig. 6B).
The recitation “resonator” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
  
Regarding claim 11, Frederik teaches the side of the vertical spring is a first side; the MEMS resonator includes a cavity (trench formed on the right side of 1/2) formed in the back side of the substrate opposite the MEMS device; and a wall of the cavity forms a second side of the vertical spring (fig. 6B).  
Regarding claim 12, Frederik teaches the trench is a first trench; and the MEMS resonator includes a second trench etched in the back side of the substrate (fig. 6B, 10); the side of the vertical spring is a first side; and a wall of the second trench forms a second side of the vertical spring (fig. 6B).  
Regarding claim 13, Frederik teaches the first trench overlaps the second trench (fig. 6B).  
Regarding claim 14, Frederik teaches the second trench is radially offset from the first trench (fig, 6B).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Frederik in view of Bryzek et al., US 2007/0125161.
Regarding claims 8 and 15, Frederik does not each a cap wafer bonded to the front side of the substrate over the device or MEMS device.  
Bryzek teaches (fig. 7 and related text) a cap wafer (500) bonded to the front side of the substrate (300) over the device or MEMS device (fig. 7A) to protect the device [0071].
Frederik and Bryzek are analogous art because they both are directed MEMS and one of ordinary skill in the art would have had a reasonable expectation of success to modify Frederik by Bryzek because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Frederik to include cap wafer as taught by Bryzek to protect the device [0071].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811